Citation Nr: 0311029	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-31 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim denied under 38 U.S.C. § 3504(a) [now at 
38 U.S.C. § 6104(a)] due to forfeiture of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The appellant's military service status, as verified by the 
service department, is as follows:  beleaguered from January 
1942 to April 1942; prisoner of war (POW) from April 1942 to 
September 1942; no casualty status from September 1942 to 
April 1945; and regular Philippine Army Service from April 
1945 to March 1946.  The service department further certified 
that the appellant was honorably discharged with no 
recognized guerrilla service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a VA Regional Office (RO) 
determination of April 1994, which denied the appellant's 
request to reopen his claim for disability compensation 
benefits, claimed as residuals of his POW experiences, on the 
basis that new and material evidence had not been received to 
reopen an October 1976 forfeiture decision which determined 
that under 38 U.S.C. § 3504(a) [now 38 U.S.C. § 6104(a)] he 
had forfeited entitlement to VA benefits.

In May 1996, the Board issued a decision denying the appeal.  
That decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The parties filed a 
joint motion, citing failure to consider the claim as a new 
claim, pursuant to Villeza v. Brown, 9 Vet. App. 353, 357 
(1996), and Tulingan v. Brown, 9 Vet. App. 484, 487 (1996) 
(where an appellant has lost his status as a benefits-
eligible claimant, he must establish it anew by a 
preponderance of the evidence), and inadequate reasons and 
bases, pursuant to Macarubbo v. Gober, 10 Vet. App. 388 
(1997).  In March 1998 the Court granted the joint motion and 
ordered that the Board decision be vacated and the matter 
remanded for readjudication of the claim as a new claim and 
to provide further reasons and bases.

The Board entered another decision in August 1998 which 
decided the claim as a new claim and determined that 
forfeiture was proper.  The appellant again appealed to the 
Court, and the parties again filed a joint motion for remand, 
for consideration of the appeal pursuant to a Court decision, 
Trilles v. West, 13 Vet. App. 314 (2000), which specifically 
held that a claimant who has been determined to have 
forfeited eligibility for benefits could have a final 
decision reopened with the submission of new and material 
evidence.  The case was remanded for consideration under 
Trilles and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In August 2001, the Board rendered another decision, deciding 
that the appellant had not submitted new and material 
evidence to reopen the forfeiture decision.  In September 
2002, the Court vacated and remanded the Board's decision by 
granting a joint motion for remand submitted by the parties.  
Citing Justus v. Principi, 3 Vet. App. 510, 513 (1992), and 
Duran v. Brown, 7 Vet. App. 216, 220 (1994), in the Joint 
Motion, the parties stated that the Board had misapplied the 
presumption of credibility of evidence for the purpose of 
reopening claims when it found the appellant's statements 
that he had been coerced into serving the Japanese during the 
war not credible for the purpose of reopening the claim.


FINDINGS OF FACT

1.  In an October 1976 forfeiture decision, VA determined 
that the appellant had forfeited his right to VA benefits 
because he had rendered assistance to an enemy of the United 
States in violation of 38 U.S.C. § 3504(a) [now 38 U.S.C. 
§ 6104(a)] by serving for 13 months as a member of the 
Japanese sponsored and controlled Bureau of Constabulary 
(BC), a component of the Imperial Japanese Military Forces, 
during enemy occupation of the Philippines during World War 
II.

2.  Evidence submitted since the October 1976 forfeiture 
decision is evidence which was previously submitted to agency 
decisionmakers, which is cumulative or redundant of evidence 
that was previously submitted to agency decisionmakers, or 
which does not bear directly and substantially upon the 
specific matter under consideration, or which, either by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the October 1976 decision 
determining that VA benefits were subject to forfeiture under 
38 U.S.C. § 3504 [now 38 U.S.C. § 6104] is not new and 
material; the October 1976 decision remains final and is a 
legal bar to the benefits sought.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

During the lengthy appeal period in this case, the Veterans 
Claims Assistance Act of 2000 was enacted which emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated 
and which affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  The law 
applies to all claims filed on or after the date of its 
enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).  
The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the RO 
notified the appellant in an April 1994 letter, in a July 
1994 statement of the case, and a February 1995 supplemental 
statement of the case, of the requirement in the law that the 
appellant submit new and material evidence in order to reopen 
the forfeiture matter and of the pertinent regulatory 
provisions defining new and material evidence.  Moreover, it 
has been made clear to the appellant and to his attorney in 
these and other documents throughout the appeal, that he 
bears the burden of submitting new and material evidence to 
reopen his claim.  The appellant has not put VA on notice of 
any evidence that VA should attempt to obtain on his behalf 
that may constitute new and material evidence.  Accordingly, 
the Board concludes that the requirements of the VCAA have 
been met in this case.  

Background

In September 1971, the RO received the appellant's original 
application for VA benefits, VA Form 21-526, Veteran's 
Application for Compensation or Pension, on which the 
appellant stated that he was inducted into the USAFFE (United 
States Armed Forces in the Far East) on January 5, 1942, and 
that he was released from "Concentration Camp O'Donnell" on 
November 30, 1942.  He further indicated that he entered 
active service again on August 23, 1945 and separated from 
service in February 1946.  He indicated that he was applying 
for "POW Compensation" for "Dietary Deficiencies, Forced 
Labor, and Inhuman Treatment".

In connection with this claim, the RO obtained records, 
including an Affidavit of Philippine Army Personnel, which 
was signed and sworn by the appellant in December 1945.  In 
that document, the appellant indicated that he been employed 
with the 1st Pangasinan Company of the Philippine 
Constabulary (PC) from July 1941 to January 1942, when he was 
inducted into the USAFFE.  He attested that he was a farmer 
from the time he was released from the POW camp in 1942 until 
he reported for duty with his military unit in 1945 and that 
he was late reporting for duty with the Philippine Army in 
1945 because his wife had just delivered a baby on March 29, 
1945, and there was no one to take care of her.  He denied 
being employed by the Japanese military administration, 
Japanese government, Japanese-controlled civil or puppet 
government, or a firm dealing with the Japanese.

In April 1972, the RO received VA Form 21-4169, Supplement to 
VA Forms 21-526, 21-534, and 21-535 (for Philippine Claims), 
from the appellant.  On it, he indicated that he entered 
service on May 5, 1941, and separated from service on 
February 21, 1946.  He also indicated that he was inducted 
into the USAFFE on January 5, 1942.  Under Item 7A, which 
requested dates on which an applicant joined a guerrilla 
organization, if applicable, the appellant stated, "Too weak 
to join Grla.  Under treatment/recuperating from dysentery 
contracted in POW Camp since no potable water.  Drinking 
water taken from stream.  No beddings issued.  Small food, 
handful of rice & salt.  No water."

Item 13 on VA Form 21-4169 requested the applicant to state 
where he was living in 1942, 1943, 1944, and 1945.  The 
appellant indicated that he lived in Bataan from January to 
April 9, 1942, and that he lived in a POW Camp from April 9, 
1942, to November 30, 1942.  He stated that in 1943 and 1944 
he lived "[a]t home, Tayug, Pangasinan under 
treatment/recuperating fr[om] dysentery contracted [in] POW 
Camp."  He further stated, "Also Malaria.  Still too 
weak/recuperating from undernourishment."  Under "1945", 
the appellant indicated that he "[r]eported for active duty 
USAFFE Unit."

The appellant checked a box for "no" under Item 15A's 
inquiry, "Were you a member of any pro-Japanese, pro-German 
or anti-American-Filipino Organization?  The appellant also 
checked "no" when asked if he were a member of any of the 
following organizations during the Japanese Occupation of the 
Philippines:  Bureau of Constabulary; Manila Defense Corps; 
Municipal Police Force; Philippine Constabulary.  Under Item 
18A, the appellant answered "no" to the question, "Did you 
at any time or in any way assist any guerrilla units or the 
resistance movement?"  However, he indicated that his 
parents "gave supplies, rice and other subsistence for the 
Guerrillas."

In addition to VA Form 21-4169, the RO also received a 
document from the appellant in April 1942 from the Office of 
the President, Philippines Veterans Administration, entitled 
"POW Certificate", which certified that, according to the 
records of that organization, the appellant was listed as a 
POW in the O'Donnell Concentration Camp.  The RO also 
received a "Joint Affidavit", dated June 8, 1957, from P.A. 
and T.V. who stated, among other things, that they came to 
know the appellant when they served in the same unit, "1st 
Pangasinan Co. (P.C.) stationed at Tayug, Pangasinan before 
the outbreak of the recent Pacific War, and also during the 
war."  They stated that they were with the appellant "in 
the 'Death March' after the surrender of Bataan."  The 
affiants stated that were in the concentration camp at Camp 
O'Donnell with the appellant and, although they were assigned 
to different groups, they often saw the appellant in the camp 
until they were released.

In August 1972, the RO received AGUZ Form 632, Additional 
Information, dated August 17, 1972, from The Adjutant 
General's office of the U.S. Army which verified the status 
of the appellant's service as follows:

Status						From			To

Beleagured					6 Jan 42		8 Apr 42
Prisoner of War (POW)			9 Apr 42		24 Sep 42
No Casualty Status				25 Sep 42		14 Apr 45
Status under Missing Persons
Act (MPA) Terminated		14 Apr 45
Regular Philippine Army (PA) Service	15 Apr 45		6 Mar 
46

The service department also indicated that the appellant was 
not entitled to receive pay from September 25, 1942, to 
September 30, 1942, during which time there was "alleged POW 
status, not supported", and for the period October 1, 1942, 
to April 14, 1945, during which time he was engaged in 
civilian pursuits, not military activities.  The record 
showed that the appellant received an honorable discharge, 
that he was determined in a POW status from April 9, 1942, to 
September 24, 1942, and that he had no recognized guerrilla 
service.

According to a Field Examination Request, dated in March 
1973, the archived records of the BC maintained in the Manila 
RO revealed that an individual with the appellant's name was 
a member of the BC, and an affidavit from a former BC member 
identified an individual with the appellant's name as one of 
his companions during a patrol in which he participated.  
Therefore, a field investigation was initiated to determine 
if the appellant was that named individual.

In a July 1974 deposition conducted in conjunction with the 
VA field investigation, the appellant stated that in November 
1942 he was recruited into the BC from a prisoner of war 
camp.  The Japanese had asked for former members of the PC, 
and he answered to that call.  There were ten of them, and 
after they were segregated, they were brought to Manila and 
trained.  He stated that he was taken to Manila for six weeks 
of training, after which he was assigned to a constabulary 
unit until December 1943.  At that time, he stated that he 
"escaped" from the BC and went home, where he worked as a 
farmer until he rejoined his military unit in April 1945.  He 
stated that he took an oath of allegiance to the Japanese 
government before training in the BC.  When asked what his 
reaction was when he was told that he was being trained for 
the BC, he stated that he thought of withdrawing but that he 
could "not do otherwise" so he consented to work for the 
BC.  When asked why he took an oath of allegiance to the 
Japanese government, he stated that he was "forced by 
necessity to take an oath of allegiance".

As a member of the BC, it was the appellant's duty to 
maintain peace and order and to perform other police duties.  
He was issued a uniform with a BC insignia, a weapon, and 
ammunition.  He went on patrols with Japanese soldiers 
against guerrillas, during which he carried his weapon.  He 
had the rank of patrolman, was not promoted while in the BC, 
and was not given any medals or citations.  His duties in the 
BC included looking for wanted persons, apprehending wanted 
persons, and turning them over to his officer for 
investigation.  Guerrilla soldiers were considered to be 
wanted persons, but he denied apprehending any guerrillas.  
When asked why he stayed so long with the BC before he 
"escaped" in December 1943, he stated that he did not leave 
earlier because he was afraid that his parents would be 
killed by the Japanese if he left.  After leaving the BC, he 
went home to his parents and became a farmer.  He did not 
join a guerrilla unit because all of the guerrilla units were 
in the mountains, and he did not contact them for fear of 
being killed because of his membership in the BC.  He stated 
that, while in the BC, he had provided aid to the guerrillas 
by providing them with a list of guerrillas being sought by 
the Japanese.

In a July 1974 deposition, a former member of the BC stated 
that he had served with the appellant in the New Philippine 
Scouts from 1947 to 1949.  He indicated that he had gone 
through BC training and was assigned to a BC unit, but 
escaped on the day he arrived and did not meet the appellant 
at that time.

In a November 1974 statement, the appellant alleged that he 
served the Japanese in "masked-type" or "double-faced" 
cooperation, indicating that his service was one of a double 
agent or spy and he performed this service for the 
"protection of the aged" and his fellow Filipinos and 
"without committing treachery against the guerrillas".  He 
asserted that if no Filipinos had served as he had in this 
sort of capacity the "Japanese Imperial Forces might [have] 
turned the Philippines into ashes before the American 
Liberation Forces arrived in 1945."  Lastly, he argued that, 
since the Japanese were pardoned and assisted after the war 
by the United States, he should also be pardoned and 
assisted.

Based upon this evidence, in October 1976, a forfeiture 
decision was entered which found that the evidence 
established beyond a reasonable doubt that the appellant's 
sustained membership and service of 13 months in the Japanese 
sponsored and controlled BC, a component of the Imperial 
Japanese Military Forces, during the enemy occupation of the 
Philippines, was of assistance to the Imperial Japanese 
Government in violation of the provisions of 38 U.S.C. 
§ 3504(a) (now 38 U.S.C.§ 6104(a) ("Any person shown by 
evidence satisfactory to the Secretary to be guilty of 
mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.").

In November 1993, the appellant sought to reopen his claim 
for eligibility for VA benefits.  The RO denied his request 
to reopen, and he has appealed that decision to the Board.
Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

For the purpose of assessing whether evidence constitutes new 
and material evidence to reopen a claim, the credibility of 
that evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992); Kutscherousky v. West, 12 Vet. App. 369, 
370 (1999) (the holding in Justus that the evidence is 
presumed to be credible was not altered by the decision in 
Hodge, 155 F.3d at 1363).  However, the "benefit of the 
doubt doctrine" does not apply to the preliminary question 
as to whether new and material evidence has been received to 
reopen a claim.  Martinez v. Brown, 6 Vet. App. 462, 464 
(1994); 38 U.S.C.A. § 5107(b).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  Compare 38 C.F.R. 
§ 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2002).  These 
amendments are effective only on claims received on or after 
August 29, 2001, and therefore they are not relevant in this 
case.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Evidence received since the October 1976 forfeiture decision 
consists of the following:  (1) VA Form 21-526, Veteran's 
Application for Compensation or Pension, received by the RO 
from the appellant in November 1993, claiming service 
connection for disabilities due to experiences as a POW of 
the Japanese government in 1942; (2) VA Form 10-0048, Former 
POW Medical History; (3) a February 1971 certification of POW 
status from the Philippine Veterans Administration; (4) an 
October 1980 certification of service in the Philippine 
Constabulary from May 1941 to January 1942; (5) an October 
1981 DA Form 1577, list of medals and awards; (6) a letter, 
dated April 25, 1994, from the appellant; (7) a July 1994 VA 
Form 9 substantive appeal; (8) a letter, dated August 25, 
1994, from the appellant; (9) an undated letter from 
appellant, received by the RO in October 1994; (10) a 
transcript of the appellant's testimony at a hearing at the 
RO in January 1995 and a VA Form 21-4138, Statement in 
Support of Claim, dated in January 1995; (11) a letter, dated 
April 4, 1995, from the appellant; (12) a letter, dated 
October 10, 1995, from the appellant; (13) a letter, dated 
November 7, 1995, from the appellant with a clipping from a 
VFW magazine; (14) a letter, dated December 7, 1995, from the 
appellant; (15) a June 20, 1996, Motion for Reconsideration 
of a May 1996 Board decision from the appellant; (16) a June 
2001 letter from the appellant's attorney with a copy of GSA 
Form 6954, Certification of Military Service; (17) a letter, 
dated June 25, 2001, from the appellant; (18) a letter, dated 
January 21, 2001, from the Philippine Veterans Affairs 
Office; (19) a letter from the Provost Marshall, USMC, dated 
December 10, 1980, to the appellant; (20) a letter, dated 
February 3, 2003, from the appellant; and (21) a letter, 
dated March 7, 2003, from the appellant.

Most of the items listed above have been presented to support 
three arguments for reopening the forfeiture matter.  The 
first argument is that the appellant's service in the USAFFE 
from April 1945, when he rejoined his unit, to May 1946 
"completely and totally cured and extinguished" his prior 
service in the Japanese-controlled BC such that the service 
in the BC should not have been considered rendering 
assistance to an enemy of the United States and should not 
have resulted in forfeiture of his VA benefits.  The second 
argument is that he was "coerced" or "forced by exigency" 
into service with the BC by the conditions in the POW camp, 
Camp O'Donnell, in which he was held captive, and by fear of 
retaliation by the Japanese, and therefore his service in the 
BC should not have been considered as rendering assistance to 
an enemy of the United States and should not have resulted in 
forfeiture of his VA benefits.  The third argument is that 
his service in the Japanese-controlled BC should not have 
been considered rendering assistance to an enemy of the 
United States because during this period he was actually 
functioning as a "double agent", pretending to serve the 
Japanese while actually aiding the guerrilla forces of the 
resistance movement.  Other items have been presented to show 
that the appellant served in the New Philippine Scouts from 
either May or August 1946 to either April 1947 or May 1949 
and that such service should form the basis for reopening the 
forfeiture matter.

With regard to the first argument, the appellant has 
submitted several letters, including Item (6), the letter 
dated in April 1994, in which he maintains that his service 
beginning in April 23, 1945, when he reported once again for 
duty with the regular Philippine Army under the USAFFE, 
"completely and totally cured and extinguished" his "prior 
service . . . in the Bureau of the Constabulary in 1943".  
See also, e.g., Items (7), (8), (9), (11), (17), (20), (21).  
This argument is not new, and therefore the appellant's 
statements in this regard cannot constituted "new" evidence 
for the purposes of reopening the forfeiture matter.

Concerning this, the Board notes that the appellant presented 
essentially the same argument at his deposition in July 1974, 
the transcript of which was before the agency decisionmakers 
at the time of the October 1976 forfeiture decision.  At the 
deposition, the appellant stated that, when the Americans 
arrived to liberate the Philippines, he rejoined the USAFFE 
and was processed as a private first class on April 23, 1945.  
It was pointed out to the appellant at the deposition that, 
in VA Form 21-4169, which he filled out and submitted to the 
VA in April 1972, he denied having been a member of the BC 
whereas now in the deposition he admitted that he was a 
member of the BC in 1943.  When asked how he reconciled those 
statements, the appellant stated that he thought such 
information about his having joined the BC was "not 
material" to his claim because he had "escaped from the BC 
in 1943" and he "did not stay long in the BC".  Thus, he 
indicated in his deposition that he did not think his service 
for the Japanese in 1943 would affect in any way or have any 
detrimental consequences on his eligibility for VA benefits 
because he had "escaped" from the BC in 1943 and had 
rejoined the USAFFE in April 1945.  He therefore still felt 
eligible for VA benefits by virtue of his later service in 
the USAFFE.

Agency decisionmakers in October 1976 rejected the 
appellant's position that his service in the BC was 
inconsequential and "not material" to his claim for VA 
benefits given his "escape" from the BC and return to the 
USAFFE, finding instead that his "service of 13 months in 
the Japanese sponsored and controlled [BC], a component of 
the Imperial Japanese Military Forces, during the enemy 
occupation of the Philippines, was of assistance to the 
Imperial Japanese Government in violation of the provisions 
of Section 3504(a) [now 6104(a)], Title 38, United States 
Code."  In rendering this determination, the agency 
decisionmakers were fully aware that the appellant had 
rejoined the USAFFE in April 1945 and served there until May 
1946, having had the dates of that service verified by the 
service department in AGUZ Form 632.  As evident from the 
October 1976 decision, the agency decisionmakers decided that 
the appellant's later service in the USAFFE did not "cure 
and extinguish" his earlier "assistance to an enemy of the 
United States" and they did not agree, therefore, that his 
assistance to the Japanese was "not material" to a claim 
for VA benefits.  Instead, agency decisionmakers found that, 
by his having rendered assistance to the Japanese, the 
appellant had "forfeited all rights, claims and benefits to 
which he might otherwise be entitled under laws administered 
by the Veterans Administration."

The appellant now seeks to reopen the October 1976 forfeiture 
decision by presenting the same argument that he presented 
before agency decisionmakers who rendered the decision in 
October 1976.  However, his argument does not constitute 
"new" evidence for the purpose of reopening because it is 
"redundant" of the argument he presented when the final 
decision was rendered.  38 C.F.R. § 3.156(a).  The previous 
agency decisionmakers had evidence before them, including 
appellant's statements and confirmation from the service 
department that the appellant returned to duty in April 1945 
and served until May 1946.  Their decision shows that they 
did not find that that service rendered the appellant's prior 
service in the BC "not material" to his claim for VA 
benefits, despite the appellant's statement that he felt his 
service in the BC was "not material" to his claim.  

The Board notes that the presumption of credibility afforded 
to "new" evidence for the purpose of reopening a claim, as 
provided by the Court's holding in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992), is not at issue concerning the 
appellant's argument because his argument is not "new" 
evidence.  Rather, his argument is a recitation of an 
argument which had already been rejected by the previous 
agency decisionmakers who rendered the determination the 
appellant now seeks to reopen.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1995) (presumption of credibility of the 
evidence does not arise where the issue involved is a 
recitation of matters which had already been rejected by the 
prior final decision).  Thus, his recitation today of a 
matter already considered and rejected by the previous agency 
decisionmakers in rendering the October 1976 forfeiture 
decision cannot constitute "new" evidence for the purpose 
of reopening the forfeiture matter.  See Anglin v. West, 203 
F.3d 1343, 1347 (Fed. Cir. 2000) ("According to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the [previous decisionmakers]."); Smith v. 
West, 12 Vet. App. 312, 314 (1999) ("If evidence is not new, 
the inquiry ends and the claim cannot be reopened.")

With regard to the second argument, the appellant has 
submitted numerous letters stating that he was "coerced" or 
"forced by exigency" into service with the BC by the 
conditions in the POW camp, Camp O'Donnell, in which he was 
held captive, and by fear of retaliation by the Japanese, and 
therefore his service in the BC should not have been 
considered as "rendering assistance to an enemy of the 
United States" and should not have resulted in forfeiture of 
his VA benefits.  See, e.g., Items (7), (8), (9), (13), (16).  
In these letters, he described the bleak conditions of Camp 
O'Donnell, and, in November 1995, sent a clipping from a 
magazine describing the deplorable conditions in support of 
his argument that he was "forced by exigency" to join the 
BC to get treatment and medical care because he was so sick 
in the camp that he would have died if he had stayed there.  
Similar to the first argument, this argument also is not new.
On the VA Form 21-526, on which the appellant claimed VA 
compensation benefits, which was received by the RO in 
September 1971, and which was part of the record before the 
agency decisionmakers in October 1976, the appellant stated 
he was seeking benefits for disabilities incurred in the POW 
camp, namely, dietary deficiencies, forced labor, and inhuman 
treatment.  On VA Form 21-4169, received by the RO in April 
1972, the appellant described the bleak conditions of the POW 
camp in more detail, stating,

In the concentration camp, it is a known 
fact that there was no potable water to 
drink.  Drinking water was taken from the 
stream inside the concentration camp.  No 
beddings were furnished to protect us 
from mosquitoes.  We have very little 
food, only a handful of rice and salt.  
No water to take bath except when it 
rains . . . .  With drinking water taken 
from stream, majority if not all 
[p]risoners of war were afflicted with 
dysentery the primary cause of ulcer in 
the stomach.  The inhuman treatment 
imposed on the POW was a systematic 
vengeance to kill the prisoners of war.

When I was released from the 
concentration camp, I was very thin, 
practically the skin covered only the 
bones with very big stomach, very weak on 
account of malnutrition. . . . 

With regard to coercion because of fear of retaliation from 
the Japanese, the appellant, during the July 1974 deposition, 
stated that he thought of withdrawing from the BC but that he 
"consented to work as a BC" because he could "not do 
otherwise".  He also stated that he was "forced by 
necessity to take an oath of allegiance" to the Japanese 
government and that he remained with the BC so long before he 
finally escaped because he "feared that my parents will be 
killed by the Japanese soldiers if I will escape."  In a 
November 1974 statement, the appellant referred to his having 
"patiently endur[ed] the inhuman treatment while in the 
infamous concentration camp."  All of this evidence was 
before the agency decisionmakers when they rendered the 
forfeiture decision in October 1976.  In Item (16), the 
letter from the appellant's attorney dated in June 2001, the 
attorney acknowledged that "the record shows that [the 
appellant] complained of the brutal treatment in the hands of 
the Japanese at the POW camp, during the original proceedings 
regarding the forfeiture."

Thus, agency decisionmakers were aware in October 1976 of the 
appellant's argument that he faced deplorable conditions in 
the POW camp and that he was "forced by necessity" to join 
the BC, both by the conditions of the camp and by fear of 
retaliation from the Japanese.  Those decisionmakers 
considered the credibility and weighed the probative value of 
this evidence at that time in rendering the decision.  It is 
evident from their decision that they did not find the 
appellant's statements sufficient - either sufficiently 
credible or of sufficient probative weight -to find that the 
appellant's service with the BC did not constitute rendering 
assistance to an enemy of the United States.  The appellant 
now seeks to reopen the forfeiture matter by presenting the 
same argument that the agency decisionmakers considered in 
October 1976 and rejected.  However, as noted above with 
regard to the first argument, advancing the same arguments 
and propositions already considered and rejected by previous 
agency decisionmakers who rendered the final decision on the 
matter cannot constitute "new" evidence for the purpose of 
reopening that matter.  See Reonal, 5 Vet. App. at 461; 
Anglin, 203 F.3d at 1347; Smith, 12 Vet. App. at 314.

Concerning the third argument presented by the appellant -- 
that his service in the Japanese-controlled BC should not 
have been viewed as his having rendered assistance to an 
enemy of the United States because during this period he was 
actually functioning as a "double agent", pretending to 
serve the Japanese while actually aiding the guerrilla forces 
of the resistance movement - this assertion was also 
presented to and considered by the agency decisionmakers in 
October 1976.  See, e.g., Item (10).  At his July 1974 
deposition, the appellant was asked if he had given aid to 
the resistance movement while serving in the BC, and he 
answered that he had "furnished the members of the 
guerrillas the list of wanted persons by the Japanese so they 
can hide themselves."  When asked what other aid he had 
provided, he answered, "No more."  However, in a November 
1974 statement, he implied that his service in the BC was a 
"masked-type" or "double-faced" cooperation:

[I]f no [F]ilipinos have served in a 
"masked-type" cooperation, the 
treacherous Japanese Imperial Forces 
might [have] turned the Philippines into 
ashes before the American Liberation 
Forces arrived in 1945.  Without 
"double-faced" cooperation from the 
[F]ilipinos, the Japanese Imperial Forces 
might have murdered the [F]ilipinos, 
including the ill-equipped 
guerrillas. . . .

[I]n my case, I only served for the 
protection of the aged without committing 
treachery against the guerrillas, 
otherwise the guerrillas should have 
executed or killed me when I escaped 
before the American Forces arrived. . . .   

That agency decisionmakers considered his claims of having 
aided the guerrillas and the resistance movement while in the 
BC is evident in the reasons for the decision, where they 
stated:

While the veteran has furnished evidence 
in an effort to show that he helped the 
guerrillas, this is not substantiated by 
official records.  In fact, the records 
of the Service Department disclose he had 
no recognized guerrilla service.

Forfeiture Decision, p. 3.

Thus, the appellant's argument that he actually functioned as 
a "double agent" while in the BC, pretending to serve the 
Japanese while actually aiding the guerrilla forces of the 
resistance movement, is not a new argument.  It was presented 
to, considered by, and rejected by the agency decisionmakers 
who rendered the final decision on the forfeiture matter in 
October 1976.  Accordingly, as was the situation with the 
first and second arguments presented by the appellant, this 
argument cannot be considered as "new" evidence for the 
purpose of reopening the forfeiture matter.  See Reonal, 5 
Vet. App. at 461; Anglin, 203 F.3d at 1347; Smith, 12 Vet. 
App. at 314.

In addition to the three arguments discussed above, the 
appellant has also presented certain items of evidence to 
show that he served in the New Philippine Scouts from either 
May or August 1946 to either April 1947 or May 1949 and that 
such service should form the basis for reopening the 
forfeiture matter.  Specifically, Item (15) includes a copy 
of GSA Form 6954, Certification of Military Service, dated 
June 17, 1980, which shows that the appellant was a member of 
the Philippine Scouts from August 23, 1946, to May 27, 1949, 
that his Army Serial No. was [redacted], and that he received 
an honorable discharge for this service.  Another document, 
Item (17), a letter dated January 21, 2001, from the 
Philippine Veterans Affairs Office, indicates that the 
appellant was a Philippine Scout, although this document 
shows his Army Serial No. as [redacted] and his dates of 
service as May 29, 1946, to April 18, 1947.  The latter form 
also shows the appellant's date of birth as January 7, 1924, 
whereas he himself noted -- in both VA Forms 21-526 of 
record, dated in September 1971 and in November 1993, as well 
as in the Affidavit for Philippine Army Personnel which he 
filled out in December 1945, -- that his date of birth is 
October 25, 1920.

The appellant has apparently submitted these documents to 
show that he had a separate period of service in the 
Philippine Scouts, following the period of service verified 
by the service department from January 1942 to March 1946, 
which is not subject to the forfeiture decision rendered in 
October 1976.  These documents are new.  However, even 
presuming the credibility of the documents, i.e, that the 
appellant did have a later period of service in the 
Philippine Scouts, neither is relevant to the forfeiture 
decision at issue.

In this regard, the Board notes that service in the 
Philippine Scouts during a later period of time would not 
render a claimant eligible for nonservice- connected pension 
benefits, and the compensation claim which resulted in the 
original forfeiture decision, as well as the compensation 
claim forming the basis for the current appeal, were based on 
disabilities claimed to have been incurred during the period 
when the appellant was a POW in 1942.  See 38 U.S.C.A. 
§ 107(a) (service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
U.S. Armed Forces, is not deemed to be active military, 
naval, or air service for the purposes of awarding non-
service-connected benefits); see also Azurin v. Derwinski, 2 
Vet. App. 489, 491 (1992).  Although later service in the 
Philippine Scouts could potentially entitle the appellant to 
compensation benefits based on that particular period of 
service, the October 1976 forfeiture decision itself would 
not be affected by such service, and a claim based on 
disability incurred during the forfeited period cannot be 
affected by that subsequent service.  See 38 C.F.R. 3.900(a).

Since evidence of such service could not vitiate the 
forfeiture itself, but, rather, would only affect a claim 
based on that service, it is not material to the issue of 
forfeiture in the October 1976 decision.  Thus, neither 
document -presuming the credibility of each, i.e., that the 
appellant served with the Philippine Scouts during a later 
period -- bears directly and substantially upon the specific 
matter under consideration - that is, the forfeiture of VA 
benefits based on the earlier period of service -- or is so 
significant, either by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, these documents do not constitute new and 
material evidence to reopen the forfeiture matter which is 
the subject of the final decision in October 1976.

With regard to items of evidence other than the letters 
setting forth the appellant's three arguments discussed 
above, the Board notes that Item (1) is not new and material 
evidence because it is cumulative and redundant of the claim 
filed by the appellant in September 1971, which was also 
submitted on VA Form 21-526, for service connection for 
disabilities due to experiences as a POW, which was before 
agency decisionmakers at the time that the October 1976 
forfeiture decision was rendered.  Item (2), VA Form 10-0048, 
Former POW Medical History, is not new and material evidence 
because it is cumulative and redundant of evidence before 
agency decisionmakers at the time that the October 1976 
forfeiture decision because the form details the appellant's 
experience as a POW, and, as discussed above, agency 
decisionmakers in October 1976 were aware of the appellant's 
POW experience based on evidence of that experience in the 
record at that time.  

Item (3), a February 1971 certification of POW status from 
the Philippine Veterans Administration, is not new evidence 
because a document dated in March 1972, also from the 
Philippine Veterans Administration, which contained the same 
information was part of the record before agency 
decisionmakers at the time of the October 1976 forfeiture 
decision.  Item (4), an October 1980 certification of service 
in the PC from May 1941 to January 1942, is not new evidence 
because it is redundant of evidence before agency 
decisionmakers at the time of the October 1976 forfeiture 
decision, including an Affidavit for Philippine Army 
Personnel, executed by the appellant in December 1945, which 
showed his service in the PC in 1941-1942, prior to his 
induction into the USAFFE in January 1942.

Item (5), an October 1981 DA Form 1577, a list of medals and 
awards, is not new evidence because agency decisionmakers 
were aware that the appellant had received an honorable 
discharge for his service in the USAFFE, as shown by AGUZ 
Form 632 from the service department which was of record at 
the time of the October 1976 forfeiture decision.  The list 
of medals is cumulative of the appellant's argument before 
the previous agency decisionmakers in October 1976 that his 
honorable service in the USAFFE from April 1945, when he 
rejoined his unit, to May 1946 rendered his prior service in 
the Japanese-controlled BC "not material" to his 
eligibility for VA benefits.

For the reasons noted above, the Board concludes that the 
evidence received since the October 1976 decision determining 
that VA benefits were subject to forfeiture under 38 U.S.C. 
§ 3504 (now 38 U.S.C. § 6104) is not new and material; the 
October 1976 decision remains final and is a legal bar to the 
benefits sought.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


ORDER

New and material evidence not having been submitted, the 
October 1976 decision denying eligibility to VA benefits 
under 38 U.S.C. § 3504(a) [now at 38 U.S.C. § 6104(a)] due to 
forfeiture may not be reopened.

The appeal is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

